UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 25, 2015 KBR, INC. (Exact name of registrant as specified in its charter) Delaware 1-33146 20-4536774 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 601 Jefferson Street Suite 3400 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 753-3011 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Compensatory Arrangements of Certain Officers. (b)New Performance Measures. Stuart Bradie, Eileen Akerson, Jan Egil Braendeland, John Derbyshire, Brian Ferraioli, Ivor Harrington, Graham Hill, Farhan Mujib, Roy Oelking, Andrew Pringle, and David Zelinski received a new version of the long-term performance award agreement as part of their 2015 annual grant that is now measured based 50% on total shareholder return and 50% on job income sold (which is defined in the KBR Performance Award Agreement).The Form of the new KBR Performance Award Agreement is incorporated by reference to Exhibit 10.40 to KBR’s Form 10-K for the year ended December 31, 2014; File No. 1-33146. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 3, 2015 KBR, INC. By: /s/ Jeffrey B. King Name:Jeffrey B. King Title:Vice President, Public Law
